Citation Nr: 0734647	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-14 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1948 to August 
1952.  He served in the Korean War and participated in the 
Chosin Reservoir campaign.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (the RO).

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge at the RO in September 2007.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.  At the hearing, the veteran's case was 
advanced on the docket due to his advanced age.  See 38 
C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  An August 1977 rating decision denied service connection 
for bilateral hearing loss.  

2.  The evidence associated with the claims file subsequent 
to the August 1977 rating decision raises a reasonable 
possibility of substantiating the claim on the merits.

3.  The medical evidence of record is in equipoise as to 
whether the veteran's currently-diagnosed bilateral hearing 
loss is etiologically related to his military service.




CONCLUSIONS OF LAW

1.  The August 1977 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Since the August 1977 rating decision, new and material 
evidence has been received and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's contention that noise 
exposure in service, particularly that from combat action in 
Korea, led to his current bilateral hearing loss.  In the 
interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision 
on the issue on appeal.  

I.  Duties to notify and assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

VCAA notice letters were sent to the veteran regarding his 
service-connection claim for bilateral hearing loss in July 
2005 and March 2006.  The Board need not, however, discuss 
the sufficiency of either of these letters or VA's 
development of the case in light of the fact that the Board 
is reopening the claim and granting service connection for 
bilateral hearing loss herein.  Thus, any potential error on 
the part of VA in complying with the provisions of the VCAA 
has essentially been rendered moot by the Board's grant of 
the benefit sought on appeal.

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

II.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss

By an August 1977 rating decision, the veteran was denied 
service connection for bilateral hearing loss.  The RO 
essentially determined that although there was adequate 
evidence indicating that the veteran suffers from hearing 
loss together with evidence indicating that he was exposed to 
considerable noise from weapons fire in service, there was no 
competent medical evidence causally linking the two.  
The veteran did not appeal that decision to the Board and it 
became final.  38 C.F.R. § 20.1103 (2007).

In May 2005, the veteran again sought service connection for 
bilateral hearing loss.  The November 2005 rating decision 
denied the claim on grounds that new and material evidence 
had not been submitted.  This appeal followed.  

Evidence obtained in connection with the attempt to reopen 
includes letters dated in September and October 2006 from the 
veteran's private otolaryngologist, Dr. Howard Taylor.  That 
physician determined that the veteran's current hearing loss 
is due at least in part to significant military noise 
exposure.  Dr. Taylor's opinion letters directly address the 
relationship between the veteran's current hearing loss and 
noise exposure during service.  Competent medical opinion 
evidence of this type was lacking at the time of August 1977 
rating decision.  The submission of this medical nexus 
evidence is therefore so significant that it must be reviewed 
in connection with the current claim, and raises a reasonable 
possibility of substantiating the claim.  Indeed, as will be 
discussed in greater detail below, the Board is granting 
service connection for bilateral hearing loss based in large 
part on the strength of this opinion.  The veteran's service-
connection claim for bilateral hearing loss is therefore 
reopened, and the Board will proceed to a decision on this 
claim on the merits.  

III.  Service connection for bilateral hearing loss

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA, which was diagnosed 
on VA audiological examination in January 2007.  The auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz in each ear were 26 decibels or 
greater.  See 38 C.F.R. § 3.385 (2007).  Hickson element (1) 
has therefore been satisfied.

The veteran's DD Form 214, his service medical records, and 
his hearing testimony also indicate that he participated in 
combat operations during the Chosin Reservoir campaign during 
the Korean War.  [The veteran is already service connected 
for cold injury residuals relating to this campaign.]  Given 
the veteran's combat service, he was undoubtedly exposed to 
noise from small arms fire, bazookas, and artillery as he has 
claimed throughout the course of this appeal.  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 
1154 (West 2002) [noting that with respect to combat 
veterans, "[t]he Secretary shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service"].  The second Hickson element 
has therefore also been met.

The key inquiry in the instant case is the final Hickson 
element, medical nexus.  There are two divergent medical 
opinions of record regarding the etiology of the veteran's 
hearing loss.  While the January 2007 VA examiner's opinion 
is somewhat confusing given her choice of verbiage, it 
appears that she essentially concluded that the veteran's 
current hearing loss is unrelated to noise exposure or 
acoustic trauma during service.  As noted above, Dr. Taylor, 
the veteran's private otolaryngologist, arrived at the 
opposite conclusion, finding instead that the veteran's 
hearing loss is a direct result of significant noise exposure 
in the military.  

The Board has carefully examined each opinion in light of the 
record as a whole.  Both appear to be equally well reasoned, 
provided by competent medical specialists, and consistent 
with the other evidence of record, if not with each other.  
The Board can discern no reason to favor one opinion over the 
other.  Instead, it appears that the two opinions should be 
assigned equal weight of probative value.  In short, the 
Board believes that the evidence regarding the etiology of 
the veteran's bilateral hearing loss is in relative 
equipoise.  See generally 38 C.F.R. § 3.102 (2007) [noting 
that reasonable doubt is to be resolved in claimant's favor]; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) [observing 
that a claimant "need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail"].  Resolving any doubt in this case in the 
veteran's favor, the Board finds that the veteran's hearing 
loss is the result of his military noise exposure.  The third 
Hickson element has accordingly been satisfied.

Because each of the three Hickson elements has been met, 
service connection for bilateral hearing loss is warranted.  
The benefit sought on appeal is granted.








	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.



____________________________________________
Laura H. Eskenazi
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


